In an action to recover (1) for work performed under a subcontract and (2) on the construction bond, defendant Glens Falls Insurance Company appeals from an order of the Supreme Court, Westchester County, entered January 8, 1976, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. The bases advanced by appellant in support of its motion for summary judgment raise triable issues of fact, as Special Term determined. We note the decision which appellant has included in its brief, in what appears to be a related case. That decision was not before Special Term and is not part of the record on appeal. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.